DETAILED ACTION

Claims 1-20 are presented for examination

Allowable Subject Matter

Claims 7-9 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 10-12 and 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eleftheriadis (US Patent Application 20210296926).
As per claim 1, Eleftheriadis teaches an energy management system [900, fig. 9], applied in an electronic device with a processor, the energy management system comprises:
a prediction module [machine learning: 0028], configured to perform a prediction computation based on at least one type of the received power supply information, power storage 
output at least one instruction or/and QoS prediction information, the at least one instruction includes at least one of a data bitwidth instruction, a start instruction or a write strategy instruction [0042, as pointed out the output of the machine learning is used to predict incoming outage as well as when it is possible to start having outage in the next coming hours].
an execution module [backup power operation plan: 0046], configured to perform energy management on operations of the processor based on the at least one instruction or/and the QoS prediction information output by the prediction module [0046, 0049, as pointed out a backup power operation plan is used in order to determine how to manage the backup battery power during and incoming outage.  In this case, plan determine how to user the battery during the outage prediction].

As per claim 2, Eleftheriadis teaches, the prediction module receives at least one type of the power supply information, power storage information and power outage information of the electronic device for at least one moment by a feature extraction module, and the feature extraction module comprises [0028-0029, 0050, fig. 2, prediction module receive information about power condition and where information include historical information and current condition of the battery and so forth].
a detection unit, configured to acquire the power supply information of the electronic device by collecting a value of current flowing through a detecting element or a value of voltage 
an energy storage unit, configured to acquire the power storage information of the electronic device by collecting a voltage drop of an energy storage element [0055, power information can be retrieved].
a power outage sensing unit, configured to acquire the power outage information by collecting a voltage drop across a leak element [0055, sensors are used to obtain power condition].

As per claim 4, Eleftheriadis the prediction module performs the prediction computation, by one or more neural networks, on at least one type of the received power supply information, power storage information and power outage information of the electronic device for at least one moment, and outputs at least one of the data bitwidth instruction, the start instruction or the write strategy instruction, or/and the QoS prediction information [0041, machine learning operation is performed by neural network.  For more information also see 0028-0029 and 0050].

As per claim 5, Eleftheriadis teaches, the prediction module comprises an approximate computation unit, the approximate computation unit is configured to perform approximate computation according to the power supply information and the power storage information to predict and output the data bitwidth instruction and the start instruction [0043, regression is a type of approximation that is used to determine upcoming outage].

As per claim 6, Eleftheriadis teaches a future energy predictor, configured to predict future power-on time and a power-on confidence of the electronic device based on the power supply information [0043, predict power outage and confidence interval].
a bitwidth predictor, configured to perform approximate computation for prediction according to the future power-on time, the power-on confidence and the received power storage information of the electronic device and output the data bitwidth instruction and the start threshold [0028-0029, 0043 and 0050 prediction based on information and approximation].

As per claim 12, Eleftheriadis teaches one or more sensing devices, the one or more sensing devices are configured to sense at least one of geographic location information, ambient light information, environmental magnetic field information, sound information, temperature information, humidity information, pressure sensing information, acceleration information, ultraviolet information, blood sugar information, alcohol concentration information, pulse information, heart rate information, breath information, and exercise amount information [0055, sensors can be used to obtain condition information].

As per claims 10-11, and 13-17 they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 10-11 and 13-17 are also anticipated by Eleftheriadis for the same reasons set forth in the rejected claims above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eleftheriadis (US Patent Application 20210296926) in the view of Bito (US Patent Application 20170003337).
As per claim 3, Eleftheriadis does not teach, the prediction module comprises one or
more nonvolatile shift units.
	However, Bito teaches the prediction module comprises one or more nonvolatile shift unit [0060, measurement circuit has a level shifter].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Eleftheriadis to include the method of Bito in order to add a shifter circuit.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Claise (US 20130043730) teaches the concept of switching from one power mode to another power mode, where a device can notify another device in the network.  As described in paragraphs 0020-0026 and as well as figures 2, 5, and 6, a device can send messages to other device when switching from one power source to another power source.
Beattie (US 20110078513) teaches methods, systems and products for detecting failing power supplies

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187